Order of the Surrogate’s Court of Queens County modified on the law so as to provide that the examination of the executor-respondent shall be as an adverse party under article 29 of the Civil Practice Act, instead of under section 263 of the Surrogate’s Court Act, and that such examination shall be limited to the production and identification of the books, papers and documents, and to any related facts in respect thereto bearing upon the issues. As so modified, the order is affirmed, without costs, the examination to proceed on five days’ notice. No opinion. Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ., concur.